DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, and 9 are objected to because of the following informalities: 
Claims 1, 5, and 9 recite “the blood” in the preamble.  There is insufficient antecedent basis for the term.  It is suggested to delete the word “the”.  
Claim 1, line 6, recites “a specific human skin characteristics”.  It is assumed this should be “a specific human skin characteristic”.
Claim 5, line 3, recites “a first sets”.  It is assumed this should be “a first set”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (US 2010/0042348).
Regarding claim 1, Bakker teaches a system for calibrating a device for measuring materials concentration in the blood (abstract, Fig. 4, paragraph [0022]), comprising:
at least two calibrating elements (paragraph [0031]),
wherein each of the calibrating elements comprises (paragraphs [0022], [0031]):
a first layer simulating a specific human skin characteristics (paragraph [0022]); and
a second layer consisting a specific concentration of one or more materials in the blood (paragraphs [0022], [0031]),
wherein in all calibrating elements in a set the first layer is the same first layer simulating the same human skin characteristics and each set of calibrating elements simulate different skin characteristics (paragraph [0022]),
and wherein each calibrating element in a set of calibrating elements comprises a different second layer consisting a different concentration of the one or more materials (paragraphs [0018]-[0022]); and
a controller (ref 46, paragraph [0053]) configured to:
receive illumination intensities from the device for measuring materials concentration when the device is attached to each calibrating element of the system (paragraphs [0055], [0060]-[0061]);
associate the received illumination intensities with the specific skin characteristics and the specific concentration of the calibrating element to which the device is attached (paragraphs [0055], [0060]-[0061]); and
save the illumination intensities associated with the specific skin characteristics and the specific concentration in lookup tables in memory of the device for measuring materials concentration (ref 50, paragraphs [0055], [0060]-[0061]).
Bakker is silent regarding at least two sets of calibrating elements, each set comprising a plurality of calibrating elements.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least two sets of calibrating elements, each set comprising a plurality of calibrating elements as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would be motivated to choose multiple sets of a plurality of calibrating elements in order to allow measurements to be calibrated on different types of skin with and according to different blood elements.
Regarding claim 3, Bakker teaches wherein the received illumination intensities include illumination intensities at various wavelengths and wherein the saved lookup tables include lookup tables for illumination intensities of a specific wavelength associated with the specific skin characteristics, the one or more materials and the specific concentration (paragraphs [0004]-[0005],[0051]).
Regarding claim 5, Bakker teaches a system for calibrating a device for measuring materials concentration in the blood (abstract, Fig. 4, paragraph [0022]), comprising:
a first sets of calibrating elements (paragraph [0031]);
wherein each of the calibrating elements comprises (paragraphs [0022], [0031]):
a first layer simulating a specific human skin characteristic (paragraph [0022]); and
a second layer consisting a specific concentration of one or more materials in the blood (paragraphs [0022], [0031]), 
and wherein in the first set of calibrating elements the first layer simulates a first human skin characteristic and in the second set of calibrating elements the first layer simulates a second human skin characteristic, different from the first human skin characteristic (paragraph [0022]),
wherein each calibrating element in the first set comprises a different second layer consisting a different concentration of the one or more materials, and wherein each calibrating element in the second set comprises a different second layer consisting a different concentration of the one or more materials (paragraphs [0018]-[0022]); and
a controller (ref 46, paragraph [0053]) configured to:
receive illumination intensities from the device for measuring materials concentration when the device is attached to each calibrating element of the system (paragraphs [0055], [0060]-[0061]);
associate the received illumination intensities with the specific skin characteristic and the specific concentration of the measured one or more materials in the second layer of the calibrating element to which the device is attached (paragraphs [0055], [0060]-[0061]); and
save the illumination intensities associated with the specific skin thicknesses and the specific concentrations in a memory of the device for measuring materials concentration (ref 50, paragraphs [0055], [0060]-[0061]).
Bakker is silent regarding a second set of calibrating elements.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second set of calibrating elements as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would be motivated to choose multiple sets of a plurality of calibrating elements in order to allow measurements to be calibrated on different types of skin with and according to different blood elements.
Regarding claim 7, Bakker teaches wherein the received illumination intensities include illumination intensities at various wavelengths and wherein the saved lookup tables include lookup tables for illumination intensities of a specific wavelength associated with the specific skin characteristics, the one or more materials and the specific concentration (paragraphs [0004]-[0005],[0051]).
Regarding claim 9, Bakker teaches a method of calibrating a device for measuring materials concentration in the blood (abstract, Fig. 4, paragraph [0022]), the method comprising:
attaching the device for measuring materials concentration to each calibrating element included in a set of calibrating elements (Fig. 4, paragraphs [0031], [0053]-[0055]),
wherein each of the calibrating elements comprises (paragraphs [0022], [0031]):
a first layer simulating a specific human skin characteristic (paragraph [0022]); and
a second layer consisting a specific concentration of one or more materials in the blood (paragraphs [0022], [0031]), 
wherein in all calibrating elements in a set the first layer is the same first layer simulating the same human skin characteristic and each set of calibrating elements simulate different skin characteristic (paragraph [0022]),
and wherein each calibrating element in a set of calibrating elements comprises a different second layer consisting a different concentration of the one or more materials (paragraphs [0018]-[0022]);
receiving, by a controller (ref 46, paragraph [0053]) of a calibrating system, illumination intensities from the device for measuring materials concentration when the device is attached to each calibrating element (paragraphs [0055], [0060]-[0061]);
associating, by the controller, the received illumination intensities with the specific skin characteristic and the specific concentration of the one or more materials in the second layer of the calibrating element to which the device is attached (paragraphs [0055], [0060]-[0061]); and
recording, by the controller, the illumination intensities associated with the specific skin characteristic and the specific concentrations in a memory of the device for measuring materials concentration (ref 50, paragraphs [0055], [0060]-[0061]).
Bakker is silent regarding two or more sets of calibrating elements.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include two or more sets of calibrating elements as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would be motivated to choose multiple sets of a plurality of calibrating elements in order to allow measurements to be calibrated on different types of skin with and according to different blood elements.
Regarding claim 11, Bakker teaches wherein receiving illumination intensities includes receiving illumination intensities at various wavelengths and wherein recording the illumination intensities includes creating lookup tables for illumination intensities of a specific wavelength associated with the specific skin characteristic and the specific concentration (paragraphs [0004]-[0005],[0051]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bakker as applied to claim 1 above, and further in view of Braig et al. (US 6196046), hereinafter “Braig”.
Regarding claim 2, Bakker is silent regarding wherein the skin characteristic is at least one of: skin thickness, skin color, skin hair density, skin tone, skin temperature, skin optical properties and skin hair color.
However, Braig teaches a skin calibration device (abstract), including wherein the skin characteristic is at least one of: skin thickness, skin color, skin hair density, skin tone, skin temperature, skin optical properties and skin hair color (col. 4, lines 15-20, temperature)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bakker with the teaching of Braig by including wherein the skin characteristic is at least one of: skin thickness, skin color, skin hair density, skin tone, skin temperature, skin optical properties and skin hair color as Bakker teaches generally “various different types of artificial skin tissue”, paragraph [0022], and the calibration as specific skin characteristics allow a more accurate determination of the sample properties.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bakker as applied to claim 1 above, and further in view of Apruzzese et al. (US 2002/0133080), hereinafter “Apruzzese”.
Regarding claim 4, Bakker is silent regarding wherein each calibrating element further comprises; a third layer for simulating illumination reflection from a blood vessel in a skin tissue.
However, Apruzzese teaches a skin calibration device (abstract) including wherein each calibrating element further comprises; a third layer for simulating illumination reflection from a blood vessel in a skin tissue (paragraph [0015] teaches multiple layers, which could be substituted with the bottom layer of Bakker to create a three layer device, paragraph [0037] includes blood vessels).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bakker with the teaching of Apruzzese by including wherein each calibrating element further comprises; a third layer for simulating illumination reflection from a blood vessel in a skin tissue in order to simulate the multiple layers of skin, paragraph [0007].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bakker as applied to claim 5 above, and further in view of Braig.
Regarding claim 6, Bakker is silent regarding wherein the skin characteristic is at least one of: skin thickness, skin color, skin hair density, skin tone, skin temperature, skin optical properties and skin hair color.
However, Braig teaches a skin calibration device (abstract), including wherein the skin characteristic is at least one of: skin thickness, skin color, skin hair density, skin tone, skin temperature, skin optical properties and skin hair color (col. 4, lines 15-20, temperature)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bakker with the teaching of Braig by including wherein the skin characteristic is at least one of: skin thickness, skin color, skin hair density, skin tone, skin temperature, skin optical properties and skin hair color as Bakker teaches generally “various different types of artificial skin tissue”, paragraph [0022], and the calibration as specific skin characteristics allow a more accurate determination of the sample properties.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bakker as applied to claim 5 above, and further in view of Apruzzese.
Regarding claim 8, Bakker is silent regarding wherein each calibrating element further comprises; a third layer for simulating illumination reflection from a blood vessel in a skin tissue.
However, Apruzzese teaches a skin calibration device (abstract) including wherein each calibrating element further comprises; a third layer for simulating illumination reflection from a blood vessel in a skin tissue (paragraph [0015] teaches multiple layers, which could be substituted with the bottom layer of Bakker to create a three layer device, paragraph [0037] includes blood vessels).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bakker with the teaching of Apruzzese by including wherein each calibrating element further comprises; a third layer for simulating illumination reflection from a blood vessel in a skin tissue in order to simulate the multiple layers of skin, paragraph [0007].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bakker as applied to claim 9 above, and further in view of Braig.
Regarding claim 10, Bakker is silent regarding wherein the skin characteristic is at least one of: skin thickness, skin color, skin hair density, skin tone, skin temperature, skin optical properties and skin hair color.
However, Braig teaches a skin calibration device (abstract), including wherein the skin characteristic is at least one of: skin thickness, skin color, skin hair density, skin tone, skin temperature, skin optical properties and skin hair color (col. 4, lines 15-20, temperature)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bakker with the teaching of Braig by including wherein the skin characteristic is at least one of: skin thickness, skin color, skin hair density, skin tone, skin temperature, skin optical properties and skin hair color as Bakker teaches generally “various different types of artificial skin tissue”, paragraph [0022], and the calibration as specific skin characteristics allow a more accurate determination of the sample properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877